Case 3:20-cv-02013-S-BK Document12 Filed 11/05/20 Pagelof2 PagelD 471

United States District Court
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
JACOB SHAW §
v. CIVIL NO, 3:20-CV-2013-S-BK
GREENVILLE COURTHOUSE 5

ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made Findings, Conclusions, and a Recommendation
in this case. No objections were filed. ‘he Court reviewed the proposed findings, conclusions
and recommendation for plain error. Finding none, the Court ACCEPTS the Findings,
Conclusions, and Recommendation of the United States Magistrate Judge.

IT IS THEREFORE ORDERED that that this action is summarily DISMISSED
WITHOUT PREJUDICE for lack of subject matter jurisdiction. See FED. R. Crv. P. 12(h)@).

The Court prospectively CERTIFIES that any appeal of this action would not be taken in
good faith. See 28 U.S.C. § 1915(a)(3); FED. R. App. P. 24(a)(3). In support of this certification,
the Court adopts and incorporates by reference the Magistrate Judge’s Findings, Conclusions, and
Recommendation, See Baugh v. Taylor, 117 F.3d 197, 202 and .21 (Sth Cir. 1997), Based on
the Findings and Recommendation, the Court finds that any appeal of this action would present no
legal point of arguable merit and would, therefore, be frivolous. Howard v. King, 707 F.2d 215,
220 (5th Cir, 1983) (per curiam).' In the event of an appeal, Plaintiff may challenge this

certification by filing a separate motion to proceed in forma pauperis on appeal with the Clerk of

 

' Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order. A timely notice
of appeal must be filed even if the court certifies an appeal as not taken in good faith.

 

 
Case 3:20-cv-02013-S-BK Document12 Filed 11/05/20 Page 2of2 PagelD 472

the Court, U.S. Court of Appeals for the Fifth Circuit. See Baugh, 117 F.3d at 202; Pep. R. App.
P, 24(a)(5).
SO ORDERED.

SIGNED November 5, 2020.

   

 

UNITED STATES DISTRICT JUDGE

 

 
